ARNOLD, Circuit Judge,
concurring.
I agree that the connection between Freeman’s house and illegal drug activities *1098was clearly sufficient to justify forfeiture under 21 U.S.C. § 881(a)(7). I write separately only to point out that in so holding this Court does not depart from its past insistence that there must be a substantial connection between the property being forfeited and a drug-related crime.
In United States v. One 1976 Ford F-150 Pick-Up, 769 F.2d 525 (8th Cir.1985) (per curiam), we reversed a judgment of forfeiture against a pick-up truck that had been used to transport roofing materials to a shed near a field where marijuana was growing. There was no evidence that the truck had ever carried marijuana, and “[i]t [was] unclear ... how the shed helped or otherwise made easier the possession of the crop.” Id. at 527. Any connection between the truck and the illicit crop was “simply too tenuous and far removed to support its forfeiture.” Ibid. The present case is almost toto coelo different. The house on Second Street Northeast was Freeman’s cocaine store. Not only did at least one sale take place there, but it also contained guns, drug paraphernalia, and a large amount of cash, some of it in marked bills traceable to previous undercover buys.
In One 1976 Ford F-150 Pick-Up we recalled the Supreme Court’s instruction that “ ‘[forfeitures are not favored; they should be enforced only when within both the letter and spirit of the law.’ ” 769 F.2d at 527, quoting United States v. One Ford Coach, 307 U.S. 219, 226, 59 S.Ct. 861, 865, 83 L.Ed. 1249 (1939). We warned that “the forfeiture statute was [not] meant to support divestiture of private property based on an insubstantial connection between the [property] and ... underlying criminal activity.’ ” Ibid., quoting United States v. One 1972 Chevrolet Corvette, 625 F.2d 1026, 1029 (1st Cir.1980).
Our opinion today is consistent with these principles. We are not holding that a de minimis connection between the property and the crime is sufficient for forfeiture. The quantity of cocaine involved can be “relatively small,” ante at 1096, but the quality of the relationship between the property and the crime must be substantial. “[I]t is true,” we point out, ante at 1096, “that 21 U.S.C. § 881(a)(7) requires something more than an incidental or fortuitous contact between the property and the underlying illegal activity____” Moreover, the statement that “we find the proportionality between the value of the for-feitable property and the severity of the injury inflicted by its use to be irrelevant,” ante at 1096, is to be read in the context of the present case, which raises only issues of statutory interpretation. We are not today foreclosing the possibility that a given use of the forfeiture statutes may violate the Excessive Fines Clause of the Eighth Amendment. Just as a life sentence for a traffic violation would be so disproportionate as to violate the Cruel and Unusual Punishments Clause, so one can imagine applications of the forfeiture statutes that would be so draconian as to violate the Excessive Fines Clause.
On this understanding, I join the opinion of the Court and concur in its judgment.